DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15 in the reply filed on June 22, 2022, is acknowledged. Group II, claims 16-20 have been cancelled. Accordingly, claims 1-15 are examined in this action. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the leads" in line 1.  The antecedent basis for this limitation in the claim is unclear. Claim 12 recites “one or more leads”, therefore, more than one lead is not required by the claim or the claims that depend from claim 12.
Appropriate correction is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5-6 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sluijter et al., (hereinafter 'Sluijter', U.S. Pat. 6,246,912).
Regarding claim 1, Sluijter discoes (Fig. 7-8) a neuromodulation system comprising: an external device (encoder 190, external programming control or monitoring element 191; see col. 11, ll. 12-17) comprising a graphical user interface (GUI) for programming an implantable stimulator device (col. 11, line 46 - col. 12, line 13), wherein the implantable stimulator device comprises a plurality of thermodes (see pulsed high frequency tissue modifying electrode 183, having electrical contacts 184, 185, 186, and 187) configured to contact a patient's tissue (see heart ‘H’), wherein the external device (191) comprises a control circuitry programmed to execute at least a thermopole algorithm, wherein the thermopole algorithm is configured to: receive, via the GUI of the external device, one or more inputs indicating one or more prescribed thermopoles in the patient's tissue, and based on the received one or more inputs, provide the thermal stimulation parameters to the implantable stimulator device (183) for generating the one or more prescribed thermopoles (see Fig. 8; as broadly claimed, programing element 191 is set by the clinician and configured to monitor and control the parameters of the high frequency modulated pulse waveform by utilizing feedback regarding the electrical contacts to determine a termination or change of treatment (step 214); see col. 11, line 25- col. 12, line 13; specifically col. 12, ll. 6-13 for monitoring temperature to control power deposition).
Regarding claim 3, Sluijter discoes (Fig. 7-8) wherein the GUI (external programming control or monitoring element 191) comprises a representation of the one or more thermodes (pulsed high frequency tissue modifying electrode 183, having electrical contacts 184, 185, 186, and 187) in relation to the patient's tissue (heart ‘H’) and is configured to represent the one or more prescribed thermopoles (see col. 11, line 25- col. 12, line 13; as broadly claimed, programing element 191 utilizes feedback, including temperature feedback, regarding the electrical contacts in relation to the patient's tissue). 
Regarding claim 5, Sluijter discoes (Fig. 7-8) wherein the one or more thermodes (see pulsed high frequency tissue modifying electrode 183, having electrical contacts 184, 185, 186, and 187) comprise one or more thermal elements selected from the group consisting of IR LEDs, low powered lasers, ultrasonic heating elements, piezoelectric heating elements, radio frequency heating elements, and resistive heating elements (col. 10, ll. 63-67, high frequency tissue modifying electrode). 
Regarding claim 6, Sluijter discoes (Fig. 7-8) wherein the one or more thermodes comprise electrodes (pulsed high frequency tissue modifying electrode 183, having electrical contacts 184, 185, 186, and 187) configured to impart joule heating to the patient's tissue (as broadly claimed, the electrical stimulation of the contacts to the heart ‘H’ would necessary lead to temperature increases as a result of both Joule heat). 
Regarding claim 12, Sluijter discoes an implantable stimulator device (Figs. 7-8) , comprising: one or more leads (183) configured for implantation in a patient (hear ‘H’), the one or more leads comprising a plurality of thermodes (see pulsed high frequency tissue modifying electrode 183, having electrical contacts 184, 185, 186, and 187), and a control circuitry (encoder 190, programming control or monitoring element 191) programmed to: cause one or more of the plurality of thermodes (184, 185, 186, 187) to issue thermal stimulation to the patient's tissue (see Fig. 8; step 194 ‘select electrode(s)’ and step 200 ‘apply pulsed H.F. output to electrode’), wherein the thermal stimulation is calculated, based on a thermopole algorithm, to elicit a thermopole in the patient's tissue (see Fig. 8; as broadly claimed, programing element 191 is configured to monitor and control the parameters of the high frequency modulated pulse waveform by utilizing feedback regarding the electrical contacts to determine a termination or change of treatment (step 214); see col. 11, line 25- col. 12, line 13; specifically col. 12, ll. 6-13 for monitoring temperature to control power deposition). 
Regarding claim 13, Sluijter discoes (Fig. 7-8) wherein the one or more thermodes (see pulsed high frequency tissue modifying electrode 183, having electrical contacts 184, 185, 186, and 187) comprise one or more thermal elements selected from the group consisting of IR LEDs, low powered lasers, ultrasonic heating elements, piezoelectric heating elements, radio frequency heating elements, and resistive heating elements (col. 10, ll. 63-67, high frequency tissue modifying electrode). 
Regarding claim 14, Sluijter discoes (Fig. 7-8) wherein the one or more thermodes comprise a plurality of electrodes (pulsed high frequency tissue modifying electrode 183, having electrical contacts 184, 185, 186, and 187) configured to impart joule heating to the patient's tissue (as broadly claimed, the electrical stimulation of the contacts to the heart ‘H’ would necessary lead to temperature increases as a result of both Joule heat). 
Regarding claim 15, Sluijter discoes (Fig. 7-8) wherein the leads further comprise one or more temperature sensors (see col. 12, ll. 6-13, for monitoring temperature to control power deposition; it naturally follows that the lead includes one or more temperature sensors). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sluijter in view of Maged M. Elwassif et al., (hereinafter ‘Elwassif’), 2006 J. Neural Eng. 3 306. 
Regarding claims 2 and 4, Sluijter discloses all of the limitations of the neuromodulation system according to claim 1, including wherein the control circuitry (191 in Fig. 7) is further programmed to select one or more thermal stimulation parameters for providing the one or more prescribed thermopoles (Fig. 8; see col. 11, line 25- col. 12, line 13, the clinician decides on the continued course and modifications of the output parameters; specifically col. 12, ll. 6-13 for monitoring temperature to control power deposition and prevent excessive heat destruction and ablation). 
Sluijter, however, is silent regarding wherein the control circuitry is further programmed to execute at least a bioheat model, wherein the bioheat model is configured to model a thermal response of the patient's tissue to thermal stimulation provided to the patient's tissue by the one or more of the plurality of thermodes (claim 2) and wherein the bioheat model comprises a finite element model (FEM) comprising modeled tissue comprising one or more of vertebrae, surrounding soft-tissues, epidural fat, meninges, cerebrospinal fluid, or spinal cord (claim 4).
However, in the same field of endeavor,  Elwassif teaches a similar system for chronic deep brain stimulation (DBS) comprising a lead (Fig. 1) configured to be inserted into the brain and provide electrical stimulation to increase the temperature of the surrounding tissue (abstract). Elwassif teaches bioheat models were provided to model the thermal responses of the patient's tissue to thermal stimulation provided to the patient's tissue by the one or more of the plurality of thermodes (see Fig. 1 for DBS leads including electrodes; also see Figs. 2 and 4 for bio-heat models of DBS lead and surrounding brain tissue, i.e. soft-tissue). Further, this study utilized “finite element models to investigate how biological properties and DBS stimulation parameters affect the magnitude and spatial distribution of the DBS-induced temperature field.” (pg. 307). As discussed in the functional implications section, “[t]he effect of the temperature increases observed in the present study (up to  0.8◦C) on tissue function strongly depends on the specific biophysical properties of the targeted tissue as well as the mechanisms by which deep brain stimulation electrically modifies tissue properties.” (pg. 313). It is well known in the art (as can be seen in Elwassif) to provide a bioheat model in order to examine the area of interest and provide valuable information to the clinician regarding the magnitude and spatial distribution of the induced temperature field during treatment, thereby increasing control and improving patient safety. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the neuromodulation system as taught by Sluijter to include wherein the control circuitry is further programmed to execute at least a bioheat model, wherein the bioheat model is configured to model a thermal response of the patient's tissue to thermal stimulation provided to the patient's tissue by the one or more of the plurality of thermodes and wherein the bioheat model comprises a finite element model (FEM) comprising modeled tissue comprising surrounding soft-tissues, as taught by Elwassif. Doing so provides valuable information to the clinician regarding the area of interest, as well as regarding the magnitude and spatial distribution of the induced temperature field during treatment, thereby increasing control and improving patient safety.
Regarding claim 7, Sluijter in view of Elwassif teach all of the limitations of the neuromodulation system according to claim 2. Sluijter further discloses (Figs. 7-8) wherein the one or more thermodes comprise electrodes (see pulsed high frequency tissue modifying electrode 183, having electrical contacts 184, 185, 186, and 187 in Fig. 7) configured to impart joule heating to the patient's tissue (as broadly claimed, the electrical stimulation of the contacts to the heart ‘H’ would necessary lead to temperature increases as a result of both Joule heat). Further, in view of the prior modification of Sluijter in view of Elwassif, Elwassif teaches wherein the bioheat model models the thermal response of the patient's tissue to thermal stimulation based on RMS intensity of joule heating imparted at the one or more electrodes (see Figs. 2 and 4 for bio-heat models of DBS lead and surrounding brain tissue; the changes in color necessarily correspond to the thermal response of the patient's tissue to thermal stimulation based on RMS intensity of joule heating imparted at the one or more electrodes). See rejection of claim 2 for obviousness rationale. 
Regarding claim 8, Sluijter in view of Elwassif teach all of the limitations of the neuromodulation system according to claim 7. In view of the prior modification, Elwassif teaches wherein the bioheat model models the thermal response of the patient's tissue to thermal stimulation based on a power law function of the RMS intensity corresponding to the formula ΔT = A x                                 
                                    
                                        
                                            R
                                            M
                                            S
                                        
                                        
                                            β
                                        
                                    
                                
                            , where ΔT is differences in temperature corresponding to different waveforms, β is a power, and A is a proportionality constant (pg. 308, “We modeled a constant voltage between the electrodes calculated from the root-mean-squared (rms) voltage of the DBS stimulation (equation (2)); the DBS waveforms were based on direct measurements from the actual stimulator and were biphasic and charge balanced with a cathodic pulse equal to the user-defined pulse width followed by an anodic recharge pulse.”; also see Figs. 2 and 4 for bio-heat models of DBS lead and surrounding brain tissue; the changes in color necessarily correspond to the thermal response of the patient's tissue to thermal stimulation). See rejection of claim 2 for obviousness rationale.
Regarding claim 9, Sluijter in view of Elwassif teach all of the limitations of the neuromodulation system according to claim 8, but are silent regarding wherein β is a value of 1.4 to 3.5.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the formula as taught by Sluijter in view of Elwassif to include wherein β is a value of 1.4 to 3.5, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 10, Sluijter in view of Elwassif teach all of the limitations of the neuromodulation system according to claim 2. Sluijter further discloses (Figs. 7-8) wherein the external device (encoder 190, external programming control or monitoring element 191; see col. 11, ll. 12-17) is configured to receive one or more signals from one or more temperature sensors of the implantable stimulation device  (see col. 11, ll. 12-17; see also col. 12, ll. 6-13, for monitoring temperature to control power deposition in the procedure; it naturally follows that the lead includes one or more temperature sensors). Further, in view of the prior modification of Sluijter in view of Elwassif, Elwassif teaches wherein the bioheat model is modified based on the one or more signals from the one or more temperature sensors (see Figs. 2 and 4 for bio-heat models of DBS lead and surrounding brain tissue; the changes in color necessarily correspond to the measured thermal response of the patient's tissue). See rejection of claim 2 for obviousness rationale.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sluijter in view of Elwassif as applied to claim 10 above, and further in view of Vrba et al., (hereinafter 'Vrba', U.S. PGPub. No. 2019/0069949).
Regarding claim 11, Sluijter in view of Elwassif teach all of the limitations of the neuromodulation system according to claim 10. Sluijter further discloses (Figs. 7-8) wherein the GUI is configured to represent a temperature map of the patient's tissue based on the one or more signals from the one or more temperature sensors.
However, in the same field of endeavor, Vrba teaches (Fig. 80) one or more input/output devices or components (8025), such as a touchscreen device with one or more graphical user interfaces (GUI), ([0528]) that permit the user to enter information into and/or receive information from the associated energy delivery system (8000). In some embodiments, the output device (8025) can display images or maps that provide valuable information, such as temperature information or tissue contact information, that can be useful for regulating a particular treatment procedure. Further, these maps may be dynamically updated in real time or may be static maps, and may indicate desirable areas of modulation and previous modulation sites ([0528]), thereby increasing accuracy, control and overall safety. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the neuromodulation system as taught by Sluijter in view of Elwassif to include wherein the GUI is configured to represent a temperature map of the patient's tissue based on the one or more signals from the one or more temperature sensors, as taught by Vrba. Doing so provides valuable information useful for regulating a particular treatment procedure, and may indicate desirable areas of modulation and previous modulation sites ([0528]), thereby increasing accuracy, control and overall safety.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A DEDOULIS whose telephone number is (571)272-2459. The examiner can normally be reached M-F, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.A.D./Examiner, Art Unit 3794                                                                                                                                                                                                        
/KAITLYN E SMITH/Primary Examiner, Art Unit 3794